Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 10/26/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn. 
Status of Claims
Claims 1, 4-5, 12-15, 18-19, and 26-35 are currently under examination. Claims 6-9 and 20-23 are cancelled.  
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/657,634 filed 04/13/2018, is acknowledged.
Withdrawn Objections/Rejections
The objections to the specification are withdrawn in view of the Applicant’s arguments (on pages 7-8).
The claim rejections under 35 USC 112(b) or second paragraph for claim 5 related to the relative term “absolute integral” are withdrawn in view of applicant’s arguments (on page 8) and/or amendments.
Response to Arguments
Applicant’s arguments filed 10/26/2021 have been fully considered.
Applicant amended the independent claims 1 and 15 with “an interferometer configured for delivering sample light having a rectangular pulse” and “wherein the interferometer is further configured for shifting the sample light relative to the reference light by a frequency offset, such that the sample light pattern and the reference light are combined using a heterodyning technique, the measurement period is equal to an inverse of the frequency offset between the sample light and the reference light, and the product of the frequency offset between the sample light and the reference light and a duration of the rectangular pulse is equal to one” which are including subject matters from claim 8 and 22 which were found to be allowable matter in the previous Office Action (p.25 with “wherein the sample light comprises a rectangular pulse, and wherein the product of the frequency offset between the sample light and the reference light and a duration of the rectangular pulse is equal to one” as claims 8 and 22). Applicant amended the independent claims with additional limitation from the now cancelled claims 6, 7, 9 and 20, 21 and 23. 
Applicant argues (on pages 8-9) that the references of record do not teach the amended independent claims. Additionally, the Applicant argues (on pages 9-11) that the dependent claims are allowable due to their dependency on the independent claims 1 and 15.
In response, the examiner has performed a full consideration and conducted a full search for addressing the amended limitations and found not prior art for teaching specifically the limitation of the migrated subject matter from now cancelled claims 8 and 22 into the independent claims 1 and 15. 
Therefore the Applicant’s arguments are found persuasive.
Therefore, the independent claims 1 and 15 as a whole are found allowable.

Allowable Subject Matter
Claim 1, 4-5, 12-15, 18-19, and 26-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art found are Masumura (USPN 8954130 B2; Pat.Date 02/10/2015; Fil.Date 12/15/2011) in view of Gross (2016; arXiv 1606 02902v1 5pages; Pub.Date 06-09-2016) and further in view of Ruan et al. (2013 J. Opt. Soc. Am. A 30:1409-1416; Pub.Date 2013) for teaching an “optical detection system, comprising: an interferometer configured for delivering having a rectangular pulse into a target volume of interest of an anatomical structure, whereby the sample light is scattered by the target volume of interest, resulting in a sample light pattern that exits the anatomical structure, the interferometer further configured for combining reference light with the sample light pattern to generate at least one interference light pattern, such that each of the at least one interference light pattern has a time varying interference component that integrates to a first value over a measurement period in the absence of a physiological event in the target volume of interest, and that integrates to a second value greater than the first value over the measured period in the presence of the physiological event with at least one array of detectors respectively configured for detecting intensities of spatial components of the at least one interference light pattern during the measurement period; and a processor configured for analyzing a function of the detected spatial component intensities of the at least one interference light pattern, and identifying a presence of the physiological event in the target volume of interest based on the analysis” as for the most part of the independent claims 1 and 15. However, they do not specifically teach the “measurement period is equal to an inverse of the frequency offset between the sample light and the reference light and the product of the frequency offset between the sample light and the reference light and a duration of the rectangular pulse is equal to one” an no prior art was found to at least disclose specifically these limitations. Therefore, no prior art teach or at least suggest a combination of all limitations as a whole for the independent claims 1 and 15.
Regarding the dependent claims, they are allowable due to their dependency from the independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793